NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 18 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 10-30342

               Plaintiff - Appellee,             D.C. No. 2:07-cr-00029-DWM

  v.
                                                 MEMORANDUM *
SILVINO FLOREZ-VALERIO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Silvino Florez-Valerio appeals from the 24-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Florez-Valerio contends the district court procedurally erred by failing to

adequately explain its decision that the sentence run consecutively to his sentence

for the underlying crime that triggered the revocation of supervised release. The

district court did not plainly err where the record reflects the judge considered the

evidence and arguments presented by the parties, and adequately explained the

sentence. See United States v. Carter, 560 F.3d 1107, 1117-19 (9th Cir. 2009).

      Florez-Valerio also contends his sentence is substantively unreasonable. In

light of the totality of the circumstances, the within-Guidelines sentence is

substantively reasonable. See United States v. Carty, 520 F.3d 984, 991-93 (9th

Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                    10-30342